Citation Nr: 0804603	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In October 2007, the veteran 
testified at a Travel Board hearing.  


FINDING OF FACT

Osteoarthritis of multiple joints, currently affecting at a 
minimum, the hands, left shoulder, left lower extremity, left 
lateral hip, and feet including the right big toe, is 
etiologically related to service.  


CONCLUSION OF LAW

Osteoarthritis of multiple joints, currently affecting at a 
minimum, the hands, left shoulder, left lower extremity, left 
lateral hip, and feet including the right big toe, was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau.  
The claimant and other lay persons are not competent to 
provide more than simple medical observations.  They are not 
competent to provide diagnoses in this case nor are they 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disabilities.  See Barr.  Thus, the 
assertions are not competent or sufficient.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service medical records reveals that on 
August 28, 1966, the veteran complained of having pain in his 
shoulders.  Physical examination was negative for any 
abnormality.  The examiner noted that the veteran had a 
strong history of arthritis in his family.  On August 29, 
1966, the veteran again complained of pain in his shoulders 
as well as in his hips and legs.  The impression was 
arthritis of unknown etiology.  In November 1966, the veteran 
underwent a separation examination.  In his Report of Medical 
History, he indicated that he had arthritis or rheumatism.  
The examiner noted that the veteran had painful shoulders, 
hips, and knees 2 months ago which last for 1.5 weeks.  He 
was told that it was probably arthritis.  No x-rays were 
taken and there had been no further trouble.  Physical 
examination was negative.  

Post-service, the veteran was seen by private 
rheumatologists.  The veteran was treated at the Blue Ridge 
Bone and Joint facility in the mid-1990's.  In December 1994, 
x-rays were taken of the right knee which were negative.  The 
diagnosis was prepatellar bursitis of the right knee.  In 
addition, it was noted that the veteran had elbow bursitis.  
He also underwent surgery on his right big toe.  

The veteran was seen by T.E.R., M.D., in 1996 and 1997.  He 
complained of multiple joint pain involving his hands, feet, 
shoulders, wrist, elbows, and left knee.  According to that 
physician, the veteran had two arthritic problems.  He had a 
seronegative spondyloarthritis which was related to his 
ulcerative colitis.  He also had osteoarthritis in his toes 
and hands.  

In June 2000, the veteran underwent an osteotomy on his right 
foot.  From 2001-2004, the veteran was seen by J.S.V., M.D., 
for joint complaints.  The diagnoses were probable arthritis 
associated with ulcerative colitis, spondyloarthropathy 
associated with ulcerative colitis, and arthritis associated 
with inflammatory bowel disease.  

In November 2005, the veteran was afforded an examination by 
VA (QTC examination).  The veteran's history was reviewed, 
including the inservice and post-service findings.  The 
examiner noted that the inservice diagnosis of arthritis was 
not confirmed by x-rays.  

The examiner indicated that the veteran had two separate 
types of arthritis.  One was osteoarthritis involving the 
hands and feet with Heberden's nodes which could easily be 
affecting other joints: the shoulders, hips, and knees.  
Secondly, he had spondyloarthropathy which was felt to be due 
to his inflammatory bowel disease or ulcerative colitis, and 
not to service.  It was the examiner's opinion that any 
osteoarthritis that the veteran might have in his hips, 
knees, and shoulders (using the term might since x-rays were 
not taken), and if confirmed by x-rays, would be at least as 
likely as not related to service (the inservice complaints 
involving these joints).  With regard to spondyloarthritis, 
it was the examiner's opinion that this disability was less 
likely than not related to military service.  

In sum, his opinion was that it was at least as likely as not 
that the current arthritic symptoms in the shoulders, knees, 
and hips were more likely than not a progression of the 
symptoms the veteran had in his shoulders, knees, and hips 
during military service.  

Thereafter, x-rays were received.  X-rays of the left hand 
revealed an amputation at the level of the distal end of the 
middle phalanx of the second finger with degenerative 
changes.  X-rays of the right shoulder revealed no 
significant pathology.  X-rays of the left shoulder revealed 
mild degenerative changes of the acromioclavicular joint.  X-
rays of the right knee were negative.  X-rays of the left 
knee revealed faint lateral meniscal calcifications, but no 
other abnormalities.  X-rays of the left hip were negative.  

Clarification was requested regarding the examiner's opinion.  
In an addendum, the examiner indicated that it was less 
likely than not that the veteran's current symptoms of 
chronic strain of the bilateral hips, knees, and right 
shoulder were related to service.  He noted that Dr. V. had 
stated that the spondyloarthritis was due to ulcerative 
colitis which was at least as likely as not the cause of 
current joint strain.  

Subsequently received medical records of Dr. V. confirmed 
that the veteran had osteoarthritis of the lower left leg, 
left shoulder, left lateral hip, right big toe.  He also had 
inflammatory spondylopathy.  

The record reflects that the veteran has osteoarthritis, 
which is related to service as determined by the QTC 
examiner.  The veteran also has spondyloarthritis or 
spondyloarthropathy, as determined by private examiners and 
the QTC examiner, which is related to a bowel disorder and 
not to service.  In addition, the QTC examiner has indicated 
that the veteran has joint strain in the hips, knees, and 
right shoulder, which is not related to service.  The Board 
notes that joint strain and osteoarthritis are two separate 
disabilities.  The QTC examiner related the joint strain to 
the spondyloarthritis and ulcerative colitis.  The QTC 
examiner related the osteoarthritis to service.  
Specifically, the QTC medical opinion and addendum indicated 
that there was osteoarthritis in the left hand and left 
shoulder.  The examiner had previously indicated that the 
joints having osteoarthritis (if confirmed by x-ray) 
reflected a progression of inservice complaints.  The QTC 
examiner did not comment further in the addendum on the 
osteoarthritis, rather, he addressed the chronic strain.  
However, as noted, the QTC examiner indicated that the x-rays 
showed osteoarthritis in the left hand and left shoulder.  
Thus, his prior opinion regarding osteoarthritis remains the 
only opinion on that matter.  The private records of Dr. V. 
also indicated that osteoarthritis is present in the left 
lower extremity, left lateral hip, and right big toe.  
Earlier private records also identified osteoarthritis as 
being present in the hands and feet.  

The private medical records and the QTC examination represent 
competent evidence.  They are generally supported by lay 
evidence from the veteran, his wife, and a friend, who 
indicate that the veteran has had joint pain since service.  
The competent medical evidence establishes that 
osteoarthritis is etiologically related to service.  Although 
the QTC examiner only identified inservice complaints 
affecting the shoulders, knees, and hips, in affording the 
veteran the benefit of the doubt, the Board finds that the 
multiple joint complaints which have a diagnosis of 
osteoarthritis are part of the progression of inservice 
complaints.  However, the diagnosed spondyloarthritis or 
spondyloarthropathy as well as joint strain are not related 
to service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  
Therefore, the Board accepts that the veteran has 
osteoarthritis of multiple joints, currently affecting at a 
minimum, the hands, left shoulder, left lower extremity, left 
lateral hip, and feet including the right big toe.

The Board notes that the veteran asserted that he has 
arthritis due to inservice cold exposure.  Although a 
specific medical opinion was not rendered due to cold 
exposure, the QTC examiner addressed military service in 
general and concluded that osteoarthritis was related to that 
service.  Accordingly, the Board finds that while the medical 
evidence of record in this case is not the model of clarity, 
the evidence is so evenly balanced so as to allow application 
of the benefit-of- the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Thus, service connection is warranted for osteoarthritis of 
multiple joints, currently affecting at a minimum, the hands, 
left shoulder, left lower extremity, left lateral hip, and 
feet including the right big toe.  


ORDER

Service connection for multiple joint osteoarthritis is 
granted.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


